Citation Nr: 1223671	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  09-15 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating higher than 50 percent for service-connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty from October 1964 to September 1968 and from March 1975 to August 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for PTSD and assigned a 50 percent rating, effective December 27, 2007.  The Veteran appealed for a higher rating. 

In March 2011, the Veteran testified before the undersigned Veterans Law Judge at the RO (i.e., a Travel Board hearing), and a transcript of this hearing is of record.  In May 2011, the Board remanded this case to the Appeals Management Center (AMC) for additional development.  The case was subsequently returned to the Board.

Additional pertinent evidence was received at the Board in May 2012, after the case was certified to the Board by the AMC.  In June 2012, the Veteran's representative waived initial RO review of this evidence, and therefore the Board will consider it.  38 C.F.R. § 20.1304.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, throughout the appeal, the Veteran's PTSD more closely approximates symptomatology productive of occupational and social impairment with deficiencies in most areas.



CONCLUSION OF LAW

Throughout the appeal, the criteria for an initial 70 percent rating, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, a January 2008 letter was sent to the Veteran regarding his initial service connection claim, prior to the August 2008 rating decision on appeal.  In cases such as this, where service connection has been granted and initial disability ratings and effective dates have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Neither the appellant nor his representative has advanced any such arguments.  The provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) if the disagreement is not resolved.  And this has been done; the Veteran has received both an SOC and a supplemental statement of the case in March 2012, discussing the downstream disability rating element of his claim, citing the applicable statutes and regulations, and discussing the reasons and bases for assigning the initial 50 percent rating versus a higher rating.  

Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his claim, and as such, that he had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication was not affected.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, the Veteran's service treatment records, private and VA medical treatment records, and medical records from Patrick Air Force Base have been associated with the claims file.  The Veteran has testified before the undersigned Veterans Law Judge.  He was afforded VA medical examinations in July 2008 and December 2011.  A medical opinion is adequate when it is based upon consideration of the Veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  These examinations were conducted by medical professionals, and the associated reports reflect review of the Veteran's prior medical history.  The examinations included a report of the symptoms for the PTSD and demonstrated objective evaluations.  The examiners were able to assess and record the clinical status of the Veteran's PTSD.  Physical examination was accomplished. 

The Board finds that the examination reports were each sufficiently detailed with recorded history, impact on employment and daily life, and clinical findings.  In addition, it is not shown that the examinations were in any way incorrectly conducted or that the VA examiners failed to address the clinical significance of the Veteran's PTSD symptoms.  Further, the VA examination reports addressed the applicable rating criteria.  As a result, the Board finds that additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. § 3.326; 38 C.F.R. § 3.327; Green v. Derwinski, 1 Vet. App. 121 (1991).  Therefore, the Board concludes that the Veteran was afforded adequate examinations.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

A Court or Board remand confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this case, private medical records and medical records from Patrick Air Force Base were obtained on remand.  The AMC also arranged for a medical examination as directed by the May 2011 Board remand.  Therefore, substantial compliance has been achieved.

Moreover, the Veteran was afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the March 2011 hearing, the VLJ did not specifically note the bases of the prior determination or the elements that were lacking to substantiate the Veteran's claim.  The VLJ and the Veteran's representative asked specific questions, however, directed at identifying whether the Veteran had evidence required to meet the criteria for establishing an increased rating.  The VLJ did not specifically seek to identify any pertinent evidence not currently associated with the claim.  This was not necessary, however, because the Veteran identified evidence that would purportedly support his claim.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the Veteran's claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate this claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

All relevant facts with respect to the claim for a higher rating addressed in the decision below have been properly developed.  Under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  VA has complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

II.  Analysis

The Veteran contends that his service-connected PTSD is more disabling than currently evaluated. 

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7  (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. (1991). 

As in this case, where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999). 

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail. The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert. 

The RO has rated the Veteran's PTSD as 50 percent disabling, under Diagnostic Code 9411.  The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130  provides the following ratings for psychiatric disabilities:  a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  But this list of examples for a particular rating is not exhaustive or all-inclusive, rather, it permits consideration of the items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also 38 C.F.R. § 4.130.  In determining whether the Veteran meets the criteria for a higher rating, the Board must consider whether he has deficiencies in most of the following areas:  work, school, family relations, judgment, thinking, and mood. Bowling v. Principi, 15 Vet. App. 1, 11 (2001).

In evaluating the evidence, the Board also has considered various Global Assessment of Functioning (GAF) scores contained in the Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) ((DSM-IV)), which clinicians have assigned.  A GAF score is a scaled rating reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the DSM-IV.  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (March 31, 1995).

A GAF score of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  A score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31 to 40 indicates major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See DSM-IV; Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995). 

An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (March 31, 1995).

Treatment records from Patrick Air Force Base dated from 2006 to 2010 reflect treatment for a variety of medical conditions but are negative for treatment of PTSD.  In July and October 2006, the Veteran denied depression, and in July 2007, he had no symptoms of depression on examination.

VA outpatient treatment records dated in November 2007 reflect that the Veteran had a negative screening for depression, and on examination, he was not depressed, anxious, or suicidal.  He was oriented times three.  A PTSD screening was negative.  A psychiatric disorder was not diagnosed.

A review of the medical evidence reflects that the Veteran first sought treatment for PTSD in December 2007.  Private medical records from W.J.A., Psy.D., reflect that on initial evaluation in December 2007, the Veteran reported that after retirement from Army service, he worked for a fencing company for 9 months, then formed his own fencing company, which he ran for a five-year period, before closing his business because it was underfinanced, and also because of his frustration with the extensive nature of the business.  He then worked at a golf club in various positions including in the pro shop and as the human resources and accounting manager from 2002 to 2003, when he left due to a conflict with a coworker and because of the financial investment required by the work.  He then worked full-time at a country club, but left due to conflict with a coworker, and was currently working part-time.  His education included two associate's degrees, a Bachelor of Arts degree, and a master's degree in Latin American Studies which he obtained in 1987.  He reported that he had been married and divorced twice, and had no contact with his adult son from his first marriage.  He was currently in a ten-year romantic relationship.

With respect to current PTSD symptoms, the Veteran reported that he had recurrent dreams filled with frustration, including unsolvable problems, a history of night sweats, and cognitive and physiological responses to trauma cues such as the sound of a loud explosion and blades of a helicopter.  He reported a history of intensive effort to avoid things related to his traumatic experiences, and markedly diminished interest in participation in significant activities relative to his behavior prior to military service.  He had one episode of violence (assault) in 1980.  He had feelings of detachment or estrangement from others, and restricted range of affect.  He denied a sense of foreshortened future, reported marked passive suicidal ideation, but denied immediate intent.  He reported insomnia, irritability, angry outbursts, concentration problems, and hypervigilance including "walking his perimeter," which involved repeatedly checking windows and door locks.  He denied prior psychological treatment, other than marital counseling.

On mental status examination, Dr. A. indicated that his impulse control was below normal limits, and his speech was circumstantial, and unusually slow and drawling, but content was normal.  The Veteran reported a history of homicidal ideation in the past, but not currently.  He denied hallucinations.  He said his mood was pretty relaxed, and the examiner indicated that his affect was somewhat blunted and stable.  He was oriented to person, place, and time, and his attention capacities were below normal limits, as evidenced by his circumstantial speech during the interview.  Concentration and memory were within normal limits.  Judgment and insight were below normal limits.  The Axis I diagnoses were PTSD, and depressive disorder, not otherwise specified (NOS).  The GAF was 40.  Dr. A. stated that the GAF was based on his difficulties in multiple areas, including employment functioning, family relationships, judgment-related issues, thinking difficulties and mood.  She indicated that he described a pattern of marked conflict with coworkers.  Dr. A. recommended treatment for PTSD.  The Veteran was not seen by Dr. A. again until September 2008.

On VA PTSD examination in July 2008, the examiner noted that the claims file was reviewed.  The Veteran reported outpatient treatment for depression in 1997, and denied psychiatric hospitalization.  He denied current treatment for PTSD.  He reported that he was married to his first wife for 3 years, and to his second wife for 18 years.  He said he left her because of her severe mental disorder.  He said his current relationship was good, and he had been with her for ten years.  They lived together, played golf together, and he enjoyed time with her.  He said he had quite a few golf-related friends, he said they played golf together and had some friends with whom he vacationed.  His hobby was golfing, and he worked part-time at a golf course.  During the rest of the week, he did chores, errands, dishes, laundry and exercise.  He denied suicide attempts.  He said he was active and happy.  He said he used to drink heavily but now did not keep scotch in the house.  He said that alcohol helped him to sleep.  

On examination, he was casually dressed, psychomotor activity was fatigued, speech was clear and coherent, his attitude was cooperative, friendly and relaxed.  His affect was appropriate, and his mood was euthymic.  He had attention disturbance, specifically a short attention span.  He was oriented to person, place and time.  Thought process was unremarkable.  He felt hopelessness and questioned his purpose.  He had no delusions.  He understood the outcome of his behavior, and his intelligence was above average.  He understood that he had a problem.  He had sleep impairment;  he woke up twice during the night, got varied amounts of sleep, and dreamt nightly, always military-related, but not all traumatic, some were regarding unresolved issues.  He denied hallucinations.  He had no inappropriate behavior.  He had obsessive/ritualistic behaviors, specifically checking behaviors relating to security; he routinely went around his home.  He had no panic attacks, homicidal thoughts or suicidal thoughts.  Impulse control was good.  He had no episodes of violence.  He was able to maintain minimum personal hygiene and had no problem with the activities of daily living.  Remote, recent, and immediate memory were normal.  

His PTSD symptoms were recurrent distressing dreams of the traumatic event, physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.  He tried to avoid thoughts, feelings, or conversations associated with the trauma, and avoided activities, places or people that aroused recollections of the trauma.  He had restricted range of affect, and a sense of foreshortened future.  He had difficulty falling or staying asleep, and difficulty concentrating.  He had mild chronic symptoms of PTSD, with some impairment.  He used to have anger/irritability, but had nothing in years for anger.  He avoided veterans groups.  The Veteran attributed the following to his PTSD:  poor sleep, an ability to cut off his feelings, effects on motivation, felt he had no purpose in life, was jaded and able to close off emotionally.  

The VA examiner noted that the Veteran currently worked at a golf course, as a starter, and could work alone with no stress, but also noted that he was not currently employed.  The Veteran previously tried to do maintenance, but could not get along with another person.  He formerly worked for a security company for six months but had a disagreement with the owner, and then started his own company, a fencing business, which he had for five years, but sold it because he could not cope with the stress of handling employees.  He felt his employees functioned poorly.  He then worked in accounting and human resources at a golf course but had problems with a female supervisor, and left that job for that reason, but also because of the cost of gas.  

The Axis I diagnosis was PTSD, chronic.  The GAF was 52.  The GAF was based on the severity of symptoms, including sleep disturbance, disturbance in mood, occupational impairment, and estrangement from his son.  The examiner stated that the Veteran served a long career in the military and showed good functioning in both his job and the attainment of educational achievements.  He was trying to work in the civilian world and showed problems getting along with others, tolerating different people and following directions.  He left jobs when he became upset with people, which had led to job changes.  He was in a happy, fulfilling relationship, but showed an emotional disconnect with his son, from whom he was estranged.  He had shown anger outbursts in the past but not in many years.  He worked hard to internalize his stress, had some friends, and enjoyed golfing.  His prognosis was guarded due to chronicity and lack of treatment.  The examiner gave the opinion that the Veteran did not have total occupational and social impairment due to PTSD signs and symptoms, but that such symptoms resulted in deficiencies in the following areas:  judgment, thinking, family relations, work, mood or school.  He was bothered by incompetence, easily annoyed, and bothered by intrusion.  He had two divorces and was estranged from his son.  He had job changes and interaction challenges.  He was irritable at times.  The examiner noted that in November 2007, during VA treatment, the Veteran denied intrusion/avoidance, but the Veteran was now reporting ongoing PTSD since service, and she could not explain this inconsistency.  The examiner noted that the Veteran had been seen by a local private psychologist who provided many veterans with private evaluations for PTSD, and that her testing revealed subclinical levels of PTSD, but she diagnosed PTSD.

On private psychological evaluation in September 2008, Dr. A. indicated similar findings and diagnoses to those shown on her evaluation in December 2007.  The Veteran complained of recurrent intrusive thoughts, avoidance of things associated with his traumatic experiences, and marked insomnia.  However, he reported a positive mood for most of the day, nearly every day.  The Veteran reported that he had cognitive difficulties such as a diminished ability to think and indecisiveness, and Dr. A. observed concentration difficulties during the interview.  The Veteran reported that he had recurrent thoughts of death, including suicidal ideation, but he denied having the means, time frame, or intent.  He also reported intermittent homicidal ideation, but denied having the means, time frame, or intent.  The indicated GAF was 39, based on his difficulties in many areas, including employment functioning, family relationships, judgment-related issues, thinking difficulties, and mood.  He described a pattern of marked conflict with coworkers, his marital history was consistent with conflict, and he was estranged from his son.  She said that marked problems with judgment were evidenced by his pattern of substance abuse and his legal history, in addition to his suicidal and homicidal ideation.  Cognitive difficulties in the form of troubles with focal attention, demonstrated by circumstantial speech, were quite apparent, as were mood-related problems associated with symptoms of a major depressive disorder that were apparent during the interview.  She indicated that the Veteran had homicidal tendencies and was unable to maintain a normal standard of living.  He also had suicidal tendencies and an assault history consistent with severe deficits in impulse control.  She indicated that his symptoms were service-connected and severe.  The Veteran was not seen again by Dr. A. until March 2011.

In marked contrast, a report of a subsequent September 2008 physical examination from Patrick Air Force Base reveals that the Veteran had no psychological symptoms, and reported that he only used alcohol socially; a psychiatric examination was normal.  With respect to his functional status, it was noted that he had no mental disability and no physical disability.  A psychiatric disorder was not diagnosed.  Subsequent treatment records from this facility are negative for treatment of a psychiatric disorder.  In October 2010, he said his general overall feeling was excellent, and screenings for depression and alcohol were negative.  The examiner indicated that he was not thinking about suicide, had no homicidal thoughts, and was able to communicate effectively.  A psychiatric disorder was not diagnosed.  

A February 2011 intake note from a private mental health counselor, K.W., reflects that the Veteran wanted to address his previous PTSD diagnosis.  He was currently living with his wife and employed at a golf course.  He reported experiencing stress in his marriage related to parenting his stepdaughter.  On examination, he was oriented in all spheres, and was alert.  His affect was appropriate and his mood was euthymic.  He presented himself in a neatly dressed and well-groomed fashion.  Eye contact was good, and his speech was logical, coherent, and goal-directed.  Recent and remote memory were unimpaired.  Psychomotor activity was normal.  There was a negligible degree of conceptual disorganization present.  Thought content was characterized by no significant preoccupations.  He denied hallucinations and none were evident.  His attitude was cooperative and interested.  With respect to insight, he verbalized an awareness of problems and saw consequences.  His judgment was good, and regarding impulse control, he was reflective and able to resist urges.  His attention and concentration were characterized by an ability to attend and maintain focus.

At a March 2011 Travel Board hearing, the Veteran testified that his PTSD symptoms had worsened since his last VA examination in July 2008, and said he did not receive VA treatment for PTSD, but did receive treatment at Patrick A.F.B. and from Dr. A.  He said he had not seen Dr. A. for two years, but planned to see her later that month.  He said he was currently working as a volunteer on a part-time basis at a golf course.  He last had a full-time job in 2001, when he owned a company that did perimeter security work.  He stated that he drank alcohol every evening, and recently fell down after drinking and received a head injury.  He reported difficulty concentrating.  He said his family relationship was good, but some aspects were strained.  Other than that, he did not have any close relationships but had superficial friendships.  He related angry outbursts throughout his life but he was trying to keep himself under control.  He stated that the last incident was in 2005 when he tried to break up a fight between two people, and one of the combatants knocked him out.  He said he had a cold relationship with his stepdaughter.  With respect to his current marriage, he had known his wife since 1997, and they married after dating for a decade.  He reported the following symptoms which he attributed to PTSD:  his relationship with others, aggressive behavior, lack of closure on tasks, alcohol use, sleep impairment, and nightmares including getting lost in the Pentagon.

Private medical records from Dr. A. dated from March 2011 to January 2012 reflect regular treatment for PTSD.  She indicated that the Veteran reportedly saw another provider only once because "there was no connectivity."  She indicated an identical GAF score of 41 in March, May, August, September, October and November  2011, and also in January 2012, despite sometimes reporting that symptoms had decreased, and sometimes reporting that symptoms had increased.  Her examination findings were similar to those noted in her prior evaluations in December 2007 and September 2008.  In March 2011, the Veteran reported suicidal and homicidal ideation, but denied these during two sessions in May 2011.  He continued to work on a part-time basis at a golf course, largely based on his desire for free access to the course.  He said he and his wife often argued over money she spent on her adult daughter.  In May 2011, Dr. A. noted that the Veteran's symptoms had abated in response to reductions in his stress level, but nonetheless she continued to indicate that the GAF was 41.  In August 2011, he reported suicidal ideation, but denied homicidal ideation.  Suicidal ideation was not shown during sessions from October 2011 to January 2012.

On VA PTSD examination in December 2011, the examiner diagnosed PTSD, dysthymic disorder, and alcohol abuse.  The GAF was 61.  The examiner indicated that PTSD accounted for sleep disturbance, dysthymia for the episodic periods of depression, and alcohol abuse for the overuse of alcohol to self-medicate.  The examiner gave the opinion that the Veteran had occupational and social impairment due to mild or transient symptoms which decreased work efficiency and the ability to perform occupational tasks only during periods of significant stress, or, symptoms controlled by medication.  The examiner stated that the psychiatric disorders were all causally interrelated and the diagnoses complicated each other; PTSD led to alcohol misuse which then had a depressing effect on his mood, etc.  The examiner stated that because they were so closely interrelated the relative contributions of each one could not possibly be reliably delineated.  The examiner stated that the claims file was reviewed, and summarized the Veteran's history.  The Veteran married his long-term girlfriend in November 2008 after an 11-year relationship; he had a 24-year-old stepdaughter, lost his younger brother two years ago due to apparent heart attack, and attempted to reach out to his estranged son after 28 years without success.  He remained retired, having sold his business in 2001.  He saw a private psychologist, Dr. A. once per month on average, used no psychotropic medication, and used over-the-counter sleep aids two or three times per week for insomnia.  His alcohol consumption had increased since July 2008, and he had a fall in March 2011 after drinking.  He had a depressed mood, chronic sleep impairment, and alcohol overuse/abuse due to PTSD.  The examiner stated that the results of a psychological test (MMPI-2) were likely invalid, as it was clearly a "fake bad" profile which overestimated his pathology.  However, in fairness to the Veteran this approach might represent a plea for help.

By a letter dated in March 2012, the Veteran stated that he was constantly depressed and had frequent panic attacks, and also had sleep impairment and almost daily suicidal thoughts.  He also reported instances of impaired impulse control during service and afterward, and said he had difficulty maintaining employment and frequently switched jobs.  He said that he started a company which grew to five departments with 16 employees, but retired in 2001 when he could not cope with his work responsibilities, and was constantly depressed and having daily panic attacks.  He sold his company and retired, and took a volunteer position working a couple of days a week at a local golf course in exchange for free golf.  He said this position worked well for him because he had little to no responsibility, it was not too stressful, and he usually worked by himself.  He said he only attended one session with K.W. because she did not accept his health insurance, and then returned to Dr. A.

By a letter dated in April 2012, Dr. A. stated that the Veteran had in some instances reported suicidality, and he had been highly responsive to treatment.  He experienced significant difficulty with managing situational stressors and managing his simultaneous need for social support and self-isolation.

Following a review of the record, and for the reasons discussed below, the Board finds that during this period, a higher 70 percent evaluation more nearly approximates the Veteran's disability picture and that a higher evaluation is warranted for this portion of the rating period on appeal.  38 C.F.R. § 4.7.  The pertinent medical evidence collectively reflects that the Veteran's PTSD is primarily characterized by depressed mood, anger, sleep impairment, intrusive thoughts, irritability, impulsivity, concentration difficulties, and difficulty in adapting to stressful circumstances (including work or a worklike setting).  He has had episodes of violence in the past (though not recently), and two divorces, although his current long-term relationship and marriage was apparently successful other than arguments over money.  He has been estranged from his adult son for many years.  He has also reported recurrent suicidal ideation, occasional homicidal ideation, and obsessional checking rituals.  The Board finds that these symptoms more nearly approximate occupational and social impairment with deficiencies in most areas, the level of impairment contemplated in the next-higher 70 percent rating. 

The Board notes that the symptoms as reported by Dr. A. are significantly greater than those shown by all other examiners, including by K.W., at Patrick Air Force Base, during VA outpatient treatment, and during both VA compensation and pension examinations.  The evidence of record does not show symptoms such as obsessional rituals which interfere with routine activities, intermittently illogical speech, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, spatial disorientation, neglect of personal appearance and hygiene, or an inability to establish and maintain effective relationships.  Moreover, the Veteran's memory has been generally good, and several treatment records show that he was euthymic, with a good mood.  With regard to occupational impairment, although the Veteran's PTSD symptoms affect his ability to work, during the entire rating period on appeal, he has maintained a part-time job with the same employer, primarily in order to golf for free, a hobby which he enjoys.  Although the December 2011 VA examiner opined that the GAF was 61, reflecting mild symptoms similar to those noted by K.W. in February 2011, the Board finds that throughout the rating period on appeal, the evidence is in equipoise as to the severity of the Veteran's PTSD symptomatology and, therefore, a 70 percent rating is thus warranted under 38 C.F.R. § 4.7. 

The Board also finds that throughout the rating period on appeal, the weight of the evidence clearly shows that a 100 percent rating is not warranted, as the evidence does not reflect that Veteran's PTSD causes total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Further, the evidence reflects that the Veteran has chosen to continue working, primarily to continue pursuing his hobby of golf; total occupational impairment is not demonstrated.

In conclusion, after considering the totality of the evidence of record, the Board finds that the competent evidence is determined to be at least in equipoise, and a higher 70 percent rating is assigned throughout the rating period on appeal.  38 C.F.R. §§ 4.7, 4.130, DC 9411.  Every reasonable doubt has been resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(a); Gilbert, supra.  However, at no point in time is a rating in excess of 70 percent warranted.

The Board, in reaching these conclusions, has considered the Veteran's and his representatives' arguments as set forth in written statements.  In this regard, this lay testimony is probative, in conjunction with the other evidence of record, particularly the objective medical evidence, in determining the PTSD symptoms and resulting occupational and social impairment.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The Board finds that overall, the evidence supports a 70 percent rating, but not higher, for PTSD.

Finally, the rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment. 38 C.F.R. § 3.321(a), (b) (2011).  To afford justice in exceptional situations, an extraschedular rating can be provided. 38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  The Veteran's PTSD symptoms cause impairment in occupational and social functioning, but such impairment is contemplated by the rating criteria and the Board finds that the rating criteria reasonably describe the Veteran's disability.  Referral for consideration of an extraschedular rating is, therefore, not warranted.

 
ORDER

An initial evaluation of 70 percent, and not higher, for PTSD is granted, subject to the regulations governing the payment of monetary awards. 


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


